                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


JAMES T.CONWAY III,

        Petitioner,
                                                      Case No.: 2:07-cv-947
       vs.                                            Chief District Judge Algenon L. Marbley
                                                       Magistrate Judge Kimberlv A. Joison
MARC C. HOUK, Warden,

       Respondent.

               ORDER ALLOWING BUDGET TO BE FILED UNDER SEAL


       Petitioner, a prisoner sentenced to death by the State of Ohio, has filed u habeas corpus

action pursuant to 28 U.S.C § 2254.          This matter is before the Court upon Petitioner's

Unopposed Motion to File Proposed Budget Under Seal. (ECF No. 198)

       Petitioner is indigent, and states that he has prepared a proposed budget, in consultation

with Sixth Circuit CJA Budgeting Attorney Dennis Alerding. Petitioner also slates that opposing

counsel have no objection to this motion.

        The Court agrees that budget and fee matters are typically handled ex parte and under

seal in order to protect an indigent prisoner's rights to equal protection, due process, and the right

to counsel. Accordingly. Petitioner's Motion (ECF No. 198) is GRANTED.                 The Clerk is

DIRECTED to PERMIT Petitioner to file his proposed budget ex parte and under seal.

        IT IS SO ORDERED.




                                                     enonyT
                                               Chief Ujikcd States Disjrlc
